Citation Nr: 0716765	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-12 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for flat feet. 

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1951 to February 1954.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from January 2003 
rating decision by the Muskogee Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for heart, back, and right leg conditions and a 
January 2004 rating decision that also denied service 
connection for flat feet.  In May 2007, the Board granted a 
motion to advance the case on the Board's docket due to the 
appellant's advanced age.


FINDINGS OF FACT

1.  It is not shown that chronic flat feet were manifested in 
service; or that current flat feet are related to the 
veteran's service.

2.  It is not shown that a chronic heart condition was 
manifested in service; that cardiovascular disease was 
manifested in the first postservice year; or that any current 
heart condition is related to the veteran's service.

3.  It is not shown that a chronic back condition was 
manifested in service; that arthritis was manifested in the 
first postservice year; or that any current back condition is 
related to the veteran's service.

4.  It is not shown that a chronic right leg condition was 
manifested in service; that arthritis was manifested in the 
first postservice year; or that any current right leg 
condition is related to the veteran's service.


CONCLUSIONS OF LAW

1.  Flat feet were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

2.  A heart disorder was not incurred in or aggravated by 
active service, and service incurrence of a heart disorder 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).

3.  A back disability was not incurred in or aggravated by 
active service, and service incurrence of arthritis of the 
spine may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

4.  A right leg disability was not incurred in or aggravated 
by active service, and service incurrence of arthritis of the 
knee may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform 
the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims and has notified him 
of the information and evidence necessary to substantiate the 
claims and of the efforts to assist him.  In a letter dated 
in October 2003, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims; of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  While the October 2003 letter did not advise the 
veteran verbatim to submit everything he had pertinent to his 
claims, the letter explained the type of evidence necessary 
to substantiate his claims and asked him to submit any such 
evidence.  This was equivalent to advising him to submit 
everything in his possession pertinent to the claims.  The 
January 2003 and 2004 rating decisions, the March 2005 SOC, 
and the December 2005 supplemental SOC provided the text of 
applicable regulations, and explained what the evidence 
showed and why the claims were denied.  

While the veteran did not receive proper notice prior to the 
January 2003 rating decision denying his claims for service 
connection for heart, back, and right leg conditions, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  Proper notice was provided 
by the RO in October 2003 correspondence which was prior to 
the January 2004 rating decision that readjudicated those 
claims and also denied service connection for flat feet.  
Ultimately, proper notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran is represented and has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  

And while the appellant was not notified of the disability 
rating and effective date of an award in regards to his 
service connection claims (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), he is not prejudiced by lack of such 
notice since the Board concludes below that there is a 
preponderance of the evidence against the claims any 
questions as to the appropriate [disability ratings, 
effective dates to be assigned] are rendered moot.   

The veteran's file has been rebuilt, and his service medical 
records (SMR's) are missing.  The Board is aware of VA's 
heightened duty to assist him in developing his claims. 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board is 
satisfied that the RO has exhausted means to locate copies of 
the veteran's service medical records.  This duty includes a 
search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule. See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The 
record reflects that the RO pursued SMR's pertaining to the 
veteran through appropriate alternative sources.  The RO was 
informed by the National Personnel Records Center (NPRC) in 
November 2002 and October 2003 that any such available 
records were already forwarded to the RO, and additional 
service records are not available.  On his April 2005 Form 9, 
the veteran indicated that he was treated and hospitalized 
for his heart condition in 1952 at Camp Leroy Johnson; was 
treated for his back in 1952 at Fort Sam Houston, Tx; and was 
treated for flat feet and a leg condition in 1951 at Fort 
Eustis, Va.  In a June 2005 statement, the veteran restated 
his in service treatment.  The RO noted on this statement 
that records from Camp Leroy Johnson and Fort Eustis were 
part of the lost file and in February 2002, the RO was 
informed that no records were found at Fort Sam Houston.  

The veteran's available treatment records have been secured 
as well as records considered in granting social security 
disability benefits.  Records identified by the veteran that 
were unavailable were so noted in the record.  He has not 
identified any other pertinent evidence that remains 
outstanding.  The Board has also considered whether a VA 
examination or medical opinion is necessary.  Because there 
is no evidence of related disease, injury, or event in 
service, and no competent evidence suggesting that flat feet 
or any current heart, back, and/or right leg conditions may 
be related to service, the Board finds that a VA examination 
or medical opinion for the claimed conditions is not 
necessary. See 38 C.F.R. § 3.159.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of the claim.

II.  Factual Background

The veteran contends that during service he was seen for a 
heart condition in 1952 at the Camp Leroy Johnson.  He also 
stated that he was treated for his back in 1952 at Fort Sam 
Houston and was treated for flat feet and a leg condition in 
1951 at Fort Eustis.  He claims that he now has flat feet and 
heart, back, and right leg conditions which originated, or 
were incurred as a result of duties, in service.   

As was noted, the veteran's service medical records are 
irretrievably lost.  An exhaustive search for records of 
alleged treatment at NPRC, Camp Leroy Johnson, Fort Sam 
Houston, and Fort Eustis proved fruitless, as no such records 
were located.  

Post service records show that the veteran was awarded Social 
Security Administration (SSA) disability benefits from 
January 28, 1980 to May 1983.  He was found to be disabled 
due to a cystic degenerative knee, cervical spine 
osteoarthritis and chest pain.  On an undated SSA disability 
report, the veteran indicated that he had heart trouble when 
he was in the service.  In 1954 he was told that he had an 
enlarged heart.  He had chest pains and shortness of breath, 
which became worse with age.  He reported that in September 
1978, he injured his right knee at work and received 
Workman's Compensation.  He underwent surgery in January 1980 
to remove a piece of the bone in the right knee.  

Medical records used to determine the award of SSA disability 
benefits included a January 1980 VA outpatient treatment 
record that noted that the veteran gave a one year and a half 
history of painful right lateral knee with a history of 
questionable trauma.  The record showed that he underwent an 
open biopsy of the right knee.  It did not appear that he had 
a tumor but rather had osteoarthritis.  A June 1980 record 
from Indianan Rehabilitation Service noted that the veteran 
reported history of having heart disease for some ten years.  
He had no documented hypertensive disease nor documented 
myocardial infarction in the past.  He had a family history 
of heart disease.  He indicated that he was a cook in 
November 1979, but had to leave due to pain in his knee and 
his chest.  An August 1980 VA x-ray report showed 
degenerative joint disease of the cervical spine, especially 
at C5 and C6.  An October 1980 record from Circle City 
Evaluation Clinic reported the veteran's complaints of having 
neck and back pain beginning in about 1968, without history 
of trauma.  He indicated that his right knee pain began about 
1962.  X-rays revealed osteoarthritic changes in the cervical 
spine extending from C-4 to C-7 and cystic degeneration or 
possibly an osteoid osteoma in the right knee.  A January 
1982 record from University Hospital of Jacksonville reported 
complaints of neck pain due to a motor vehicle accident.  

Other medical records included in the SSA determination 
included a January 1983 report from Dr. H. F. Y. that noted 
complaints of foot cramps and swollen feet, constant pains in 
the upper and lower back, and cramping chest pains since 
1980.  A past medical history indicated that the veteran was 
hospitalized in January 1980 for a biopsy of the right knee.  
He was found to have cystic disease of the bone in the 
lateral femoral condyle and chronic osteoarthritis.  He was 
hospitalized in August 1980 for a heart problem and was told 
in November 1982 that he had hypertension.  At one time he 
had a heavy alcoholic intake of at least a pint of alcohol a 
week for about two years, but now he drank about two or three 
beers a day.  After physical examination and clinical testing 
the diagnoses included: hypertension by history; hypertensive 
cardiovascular disease and left ventricular hypertrophy; 
exogenous obesity; osteoarthritis in the right knee; 
osteoarthritis in the cervical vertebra with possible 
radiculopathy in the right arm; and questionable history of 
alcoholism.  Dr. H. F. Y. commented that the veteran had 
changes certainly typical of hypertension as well as cardiac 
enlargement, probably from hypertension.  Dr. H. F. Y. added 
that the veteran probably was an alcoholic although this 
could not be completely confirmed.  He was not drinking at 
the time of the examination.  If he was an alcoholic and took 
at least a half a pint to a pint a week for two years, this 
alcoholism could be attributing to his heart disease as well 
as to his neurological problems.  A February 1983 radiology 
report from Dr. I. I. indicated that there was no 
radiographic evidence of arthritis of the right knee joint.  
Nothing diagnostic was seen in the adjacent bone structures 
or soft tissues.  

A January 1980 treatment record from Indianapolis VA Medical 
Center (VAMC) reported complaints of a one and a half year 
history of painful right lateral knee.  There was a 
questionable history of trauma to that knee in July 1978.  
The veteran denied all other medical problems, except some 
chest pain.  

1985 records from Cincinnati VAMC showed treatment for 
hypertension.  

1995 records from Council Road Family Clinic reported 
complaints of neck and back pain.  

December 1999 to June 2005 records from Oklahoma City VAMC 
showed treatment for back, knee, and bilateral foot pain.  A 
December 1999 chest x-ray revealed that the cardiomediastinal 
silhouette size was within normal limits with a left 
ventricular configuration.  A December 1999 record noted pain 
in the back status post three injuries with no fractures.  It 
was noted that there was an initial injury while in the 
military, then in a motor vehicle accident, and then with the 
most recent injury occurring on the job.  The veteran 
reported that he had unknown right knee surgery while in the 
military and hypertension for more than 10 years.  It was 
noted that he smoked one pack of cigarettes per day since 
1952.  The VA provider noted that she was not going to engage 
in treatment for his back as he was under the care of 
Workman's Compensation at the time.  A May 2001 record 
specifically noted that the veteran had several on the job 
injuries and indicated that Workman's Compensation attributed 
the injuries to old age.  A June 2002 record noted complaints 
of chronic back and knee pain from arthritis.  A June 2003 
record noted that the veteran had complaints of foot pain for 
years.  He had a history of flat feet.  In October 2004, he 
was diagnosed with plantar fasciitis.  

In an October 2003 "buddy" statement by C. P., she 
indicated that the veteran was sick with heart trouble, and 
chest, back, and knee pain while he was in the military and 
after he was discharged.  

III.  Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. § 1131; 
38 C.F.R. § § 3.303.  Generally, to prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Certain chronic diseases (including cardiovascular disease 
and arthritis) may be service connected on a presumptive 
basis if they are manifested to a compensable degree during a 
specified postservice period (1 year for cardiovascular 
disease and arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


IV.  Analysis

Flat Feet

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; flat feet have been diagnosed. 

The further two requirements that must be satisfied to 
establish service connection for a claimed disability are: 
evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  As the veteran's SMRs are 
unavailable, VA's heightened duty to assist requires close 
consideration of alternate sources of evidence.  However, the 
evidence of record does not reflect any competent (medical) 
evidence of bilateral foot pathology during the prolonged 
interval of time between the veteran's service separation and 
his initial application for VA benefits for flat feet, 
received in 2003.  Such a prolonged interval (approximately 
49 years) between service separation and the earliest 
postservice notation of the alleged disability is, of itself, 
a factor weighing against a finding of service connection.  
See Maxson v. West, 12 Vet. App. 453, 449 (1999).  The 
records identified by the veteran, and secured for the 
record, do not include any medical opinion relating flat feet 
to service.  As was noted, VA conducted an exhaustive search 
for records of the veteran's alleged treatment at a specified 
facility in service, and no such records were located.  The 
veteran has not identified any further available pertinent 
records outstanding.  

In summary, while there is adequate evidence that the veteran 
has current bilateral foot disability, the preponderance of 
the evidence is against a finding that such disability is 
related to his active service.  The threshold criteria for 
establishing service connection are not met.  Hence, the 
claim must be denied.  


Heart Disorder

Medical records on file concerning the veteran's heart 
condition are limited, but show that the veteran has been 
diagnosed with coronary artery disease and hypertension.  

The further two requirements to be satisfied are: evidence of 
disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  As the veteran's SMRs are unavailable, 
VA's heightened duty to assist requires close consideration 
of alternate sources of evidence.  VA conducted an exhaustive 
search for records of the veteran's alleged treatment at a 
specified facility in service, and no such records were 
located.  Other medical records were considered, however, the 
earliest competent (medical) evidence of any heart related 
disability is in 1980, almost 26 years after the veteran's 
1954 service separation.  There is no competent evidence 
suggesting a nexus between the veteran's heart condition and 
his active service.  In fact, in January 1983 Dr. H. F. Y. 
suggested that alcoholism may be attributing to the veteran's 
heart disease.  

The Board notes that a prolonged lapse of time between 
service separation and the earliest documentation of current 
disability, as here, is a factor for consideration against a 
finding of service connection. See Maxson, supra.  The Board 
has considered that on an undated SSA Form the veteran 
indicated that he was treated for a heart condition in 
service and diagnosed with an enlarged heart in 1954.  
However, the first available x-ray evidence of his chest 
(dated in 1980) did not show any evidence of an enlarged 
heart.  The Board has also considered statements by the 
veteran and C. P. relating such disability to his military 
service.  As laypersons, the veteran and C. P. are not 
competent to render a probative opinion on a medical matter, 
such as a nexus between a current heart condition and his 
military service. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Furthermore, cardiovascular disease is not shown to have been 
manifested in the veteran's first postservice year.  Hence, 
presumptive service connection is not warranted. 38 C.F.R. §§ 
3.307, 3.309.

There is a preponderance of the evidence against the claim; 
hence, it must be denied.

Back Disability 

As the veteran's SMRs are unavailable, VA's heightened duty 
to assist requires close consideration of alternate sources 
of evidence.  VA conducted an exhaustive search for records 
of the veteran's alleged treatment at a specified facility in 
service, and no such records were located.  The earliest 
competent (medical) evidence of any back-related disability 
is in 1980, approximately 26 years after the veteran's 1954 
service separation.  Alleged earlier treatment records were 
attempted to be obtained, but were unavailable.  The Board 
notes that a prolonged lapse of time between service 
separation and the earliest documentation of current 
disability, as here, is a factor for consideration against a 
finding of service connection. See Maxson, supra.  Also of 
significance is that there is no competent evidence in the 
record to suggest a nexus between the veteran's back problems 
and his active service.  The veteran and C. P. are not 
competent to render a probative opinion on a medical matter, 
such as a nexus between a current back disorder and his 
military service. See Espiritu, supra.

Furthermore, arthritis of the cervical spine is not shown to 
have been manifested in the veteran's first postservice year.  
Hence, presumptive service connection is not warranted. 38 
C.F.R. §§ 3.307, 3.309.

There is a preponderance of the evidence against the claim; 
hence, it must be denied.



Right Leg Disability 

Medical records on file concerning the veteran's right leg 
condition are limited.  The veteran reported that in 
September 1978, he injured his right knee at work and 
received Workman's Compensation.  He subsequently underwent 
an open biopsy of the right knee in January 1980 and was 
diagnosed with osteoarthritis.  The earliest competent 
(medical) evidence of any right leg-related disability is in 
1980, approximately 26 years after the veteran's service 
separation.  The 1980 treatment record referred to a 
questionable knee injury in 1978, which is still remote from 
the veteran's 1956 service separation.  There is no competent 
evidence in the record to suggest a nexus between the 
veteran's right leg condition and his active service.

The Board notes that a prolonged lapse of time between 
service separation and the earliest documentation of current 
disability, as here, is a factor for consideration against a 
finding of service connection. See Maxson, supra.  Because 
the veteran and C. P. are laypersons, each is not competent 
to establish by his or her own opinion that any current right 
leg condition is related to service.  See Espiritu, supra.

Furthermore, arthritis is not shown to have been manifested 
in the veteran's first postservice year.  Hence, presumptive 
service connection is not warranted. 38 C.F.R. §§ 3.307, 
3.309.

There is a preponderance of the evidence against the claim; 
hence, it must be denied.


ORDER

Service connection for flat feet is denied.

Service connection for a heart disorder is denied.

Service connection for a back disability is denied.

Service connection for a right leg disability is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


